Case 3:20-cv-01848-DMS-AGS Document 6 Filed 02/26/21 PageID.23 Page 1 of 2




 1   Julian X. Camper (SBN 330220)
     LAWYERS FOR ADA RIGHTS
 2   3111 Camino del Rio North, Suite 400
     San Diego, CA 92108
 3   Telephone: (619) 541-3922
     jcamper@ada-laws.com
 4   attorney@ada-laws.com

 5
     Attorney for Plaintiff,
 6   VERN ROBERT THEROUX JR

 7                                UNITED STATES DISTRICT COURT

 8                               SOUTHERN DISTRICT OF CALIFORNIA

 9
     VERN ROBERT THEROUX JR., an individual,             Case No.: 3:20-CV-1848-DMS-AGS
10
                   Plaintiffs,
11 vs.                                                   ORDER GRANTING PLAINTIFF’S EX
                                                         PARTE MOTION TO EXTEND TIME
12                                                       TO EFFECT SERVICE
   GOLDEN STATE GASOLINE, INC., a
13 California Corporation; and DOES 1 through 10,
   inclusive,
14                              Defendants.
15

16

17

18         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD

19 HEREIN:

20         PLEASE TAKE NOTICE that on February 10, 2021, Plaintiff, Vern Robert Theroux Jr.

21 moved the Court, ex parte, to grant Plaintiff’s Motion to Extend Time to Effect Service.

22         Having considered all documents and argument submitted with respect to that ex parte

23 motion, and good cause appearing, Plaintiff’s Ex Parte Motion to Extend Time to Effect Service is

24 GRANTED.

25         IT IS SO ORDERED.

26
27

28

                                           [PROPOSED] ORDER
Case 3:20-cv-01848-DMS-AGS Document 6 Filed 02/26/21 PageID.24 Page 2 of 2



     Dated: February 26, 2021
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                           -2-
             PLAINTIFFS’ OPPOSITION TO EX PARTE APPLICATION TO CONTINUE TRIAL
